EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Gnibus on 8/25/2022.
The application has been amended as follows: 
IN THE CLAIMS:	
In claim 1, line 29, “outlet; and” was changed to --outlet so that the duct, when abutting the protrusion, extends in a direction skewed to the longitudinal axis of the outlet; and--. 
In claim 14, line 34, “outlet; and” was changed to --outlet so that the duct, when abutting the protrusion, extends in a direction skewed to the longitudinal axis of the outlet; and--.
In claim 20, line 21, “outlet; and” was changed to --outlet so that when the outlet or duct abut the protrusion the duct extends in a direction skewed to the longitudinal axis of the outlet; and--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: 
Closest prior art: Liu (US 8,475,146), Proctor (US 6,193,285), Sandman et al. (US 2006/0214423; hereinafter Sandman), Duret (US 4,550,937), Schnallinger et al. (US 8,579,334; hereinafter Schnallinger)
Liu discloses a furnace blower assembly for cooperation with a duct having an interior periphery and an exterior periphery thereof and defining a peripheral edge thereof, said furnace blower assembly comprising: a blower housing; a blower positioned at least partially within said housing, said blower being adapted to rotate relative to said housing about a blower axis; a motor operatively coupled to said blower, said housing defining an outlet thereof, the outlet having an external periphery thereof and an internal periphery thereof, a portion of one of the external periphery and the internal periphery of the outlet adapted to be at least fitted to a portion of one of the external periphery and the internal periphery of the duct such that a portion of the housing overlaps with a portion of the duct, the outlet defining a longitudinal axis thereof, the outlet defining a peripheral edge thereof. 
Proctor teaches that the outlet defines a protrusion extending outwardly from one of the external periphery and the internal periphery of the outlet, said protrusion spaced from the peripheral edge of the outlet, said protrusion adapted to abut the peripheral edge of the duct, wherein an upstream portion of the one of the external periphery and the internal periphery of the outlet from which the protrusion extends is aligned with a downstream portion of the one of the external periphery and the internal periphery of the outlet from which the protrusion extends, and wherein the outlet is planar between the protrusion and the peripheral edge thereof, wherein the protrusion defines a circumferential groove about the outlet in the opposing one of the external periphery or internal periphery from which the protrusion extends; wherein the protrusion extends peripherally along a periphery of the outlet defining a plane. 
Sandman teaches a fastener extending through the overlapping portions of the outlet and the duct and positioned between the protrusion and the peripheral edge of the outlet, wherein said fastener is configured for insertion into aligned openings in the duct and said outlet.
Duret teaches that the protrusion comprises a mating surface that is obliquely oriented with respect to the downstream portion of the outlet, and wherein the peripheral edge of the duct is correspondingly obliquely oriented to form a seal when engaged with the protrusion mating surface.
Schnallinger teaches that an outermost surface of the protrusion is positioned outward of an outermost surface of the duct adjacent said protrusion. 
The prior art fails to disclose or suggest alone or in combination that the plane of the protrusion of the outlet of said housing is at an installation angle to the longitudinal axis of the outlet so that the duct, when abutting the protrusion, extends in a direction skewed to the longitudinal axis of the outlet. 
Claims 2-4, 6, 8-12, and 21 depend upon claim 1 and so are allowable. 

Regarding independent claim 14: 
Closest prior art: Liu (US 8,475,146), Proctor (US 6,193,285), Sandman et al. (US 2006/0214423; hereinafter Sandman), Duret (US 4,550,937), Schnallinger et al. (US 8,579,334; hereinafter Schnallinger)
Liu discloses a furnace sub assembly for use in a furnace, comprising: a duct adapted for use in the furnace, said duct having an interior periphery and an exterior periphery thereof and defining a peripheral edge thereof, and a furnace blower assembly adapted for use in the furnace and operably connected to said duct, said furnace blower assembly including: a blower housing; a blower positioned at least partially within said blower housing, said blower being adapted to rotate relative to said housing about a blower axis; and a motor operatively coupled to said blower, said housing defining an outlet thereof, the outlet having an external periphery thereof and an internal periphery thereof, a portion of one of the external periphery and the internal periphery of the outlet adapted to be at least fitted to a portion of one of the external periphery and the internal periphery of said duct such that a portion of the housing overlaps with a portion of the duct, the outlet defining a longitudinal axis thereof, the outlet defining a peripheral edge thereof. 
Proctor teaches that one of the outlet and said duct defining a protrusion extending outwardly from one of the external periphery and the internal periphery of the respective one of the outlet and said duct, said protrusion spaced from the peripheral edge of the respective one of the outlet and said duct, said protrusion adapted to abut the edge of the respective one of the outlet and said duct, wherein an upstream portion of the one of the external periphery and the internal periphery of the outlet from which the protrusion extends is aligned with a downstream portion of the one of the external periphery and the internal periphery of the outlet from which the protrusion extends, and wherein the outlet is planar between the protrusion and the peripheral edge thereof, wherein the protrusion defines a circumferential groove about the outlet in the opposing one of the external periphery or internal periphery from which the protrusion extends; wherein the protrusion extends peripherally along a periphery of the outlet defining a plane. 


Sandman teaches a fastener extending through the overlapping portions of the outlet and the duct and positioned between the protrusion and the peripheral edge of the outlet, wherein said fastener is configured for insertion into aligned openings in said duct and said outlet.
Duret teaches that the protrusion comprises a mating surface that is obliquely oriented with respect to the downstream portion of the outlet, and wherein the peripheral edge of the duct is correspondingly obliquely oriented to form a seal when engaged with the protrusion mating surface. 
Schnallinger teaches an outermost surface of the protrusion is positioned outward of an outermost surface of the duct adjacent said protrusion. 
The prior art fails to disclose or suggest alone or in combination that the plane of the protrusion of the outlet of said housing is at an installation angle to the longitudinal axis of the outlet so that the duct, when abutting the protrusion, extends in a direction skewed to the longitudinal axis of the outlet. 
Claims 15-19 depend upon claim 14 and so are allowable. 

Regarding independent claim 20: 
Closest prior art: Liu (US 8,475,146), Proctor (US 6,193,285), Sandman et al. (US 2006/0214423; hereinafter Sandman), Duret (US 4,550,937), Schnallinger et al. (US 8,579,334; hereinafter Schnallinger)
Liu discloses a method for sealing a blower housing to a duct in a furnace comprising the steps of: providing a blower housing having an outlet thereof, the outlet having an external periphery thereof and an internal periphery thereof; providing a duct having an external periphery thereof and an internal periphery thereof; sizing the duct and the outlet such that a portion of one of the external periphery and the internal periphery of one of the outlet and the duct is adapted to be at least fitted to a portion of one of the external periphery and the internal periphery of other of the one of the outlet and the duct. 
Proctor teaches forming a protrusion extending outwardly from one of the external periphery and the internal of one of the outlet and the duct and spaced from a peripheral edge of one of the duct and the outlet, wherein an upstream portion of the one of the external periphery and the internal periphery of the outlet from which the protrusion extends is aligned with a downstream portion of the one of the external periphery and the internal periphery of the outlet from which the protrusion extends, and wherein the outlet is planar between the protrusion and the peripheral edge thereof, wherein the protrusion defines a circumferential groove about the outlet in the opposing one of the external periphery or internal periphery from which the protrusion extends, wherein the protrusion extends peripherally along a periphery of the outlet defining a plane, wherein the plane of the protrusion of the outlet of said housing is at an installation angle to the longitudinal axis of the outlet; and abutting one of the outlet and the duct to the protrusion to provide an at least partial seal between the duct and the housing such that a portion of the housing overlaps with a portion of the duct. 
Sandman teaches extending a fastener positioned proximate the protrusion through the overlapping portions of the outlet and the duct such that the fastener is positioned between the protrusion and the peripheral edge of the outlet, wherein the fastener is configured for insertion into aligned openings in the duct and the outlet.
Duret teaches that the protrusion includes a mating surface that is obliquely oriented with respect to the downstream portion of the outlet, and wherein the peripheral edge of the duct is correspondingly obliquely oriented to form a seal when engaged with the protrusion mating surface. 
Schnallinger teaches that an outermost surface of the protrusion is positioned outward of an outermost surface of the duct adjacent said protrusion.
The prior art fails to disclose or suggest alone or in combination that the plane of the protrusion of the outlet of said housing is at an installation angle to the longitudinal axis of the outlet so that when the outlet or duct abut the protrusion the duct extends in a direction skewed to the longitudinal axis of the outlet. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745